67 F.3d 312
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Klaus LANGHEINRICH, Petitioner,v.SECURITIES AND EXCHANGE COMMISSION, Respondent.
No. 94-9549.(Rel.No. 34107)
United States Court of Appeals, Tenth Circuit.
Oct. 6, 1995.
ORDER AND JUDGMENT1

1
Before MOORE, BARRETT, and WEIS,* Circuit Judges.


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Petitioner Klaus Langheinrich seeks review of a Securities and Exchange Commission (SEC) order sustaining disciplinary action taken against him by the National Association of Securities Dealers, Inc.  (NASD).  Our jurisdiction arises under 15 U.S.C. 78y(a)(1).


4
Together with two other individuals, petitioner was initially charged with three violations of the NASD Rules of Fair Practice (Rules).  After a hearing before the NASD District Business Conduct Committee (DBCC), two of the charges were dismissed as against petitioner.  The DBCC found against petitioner on the remaining charge, an alleged failure to notify his firm of his participation in a securities transaction outside the scope of his employment, as required by Article III, Section 40 of the Rules.  Petitioner was fined and censured.  On review and after a second hearing, the National Business Conduct Committee (NBCC) affirmed this ruling.


5
Petitioner appealed to the SEC, raising a new argument regarding the required notice, and the SEC remanded for further evidence on this issue.  After a third hearing, which petitioner did not attend, the NBCC reaffirmed its previous decision.  Petitioner renewed his appeal to the SEC. The SEC, following an independent review of the record, affirmed the NASD's conclusion that petitioner had violated the rules, and sustained the disciplinary action taken.


6
We review SEC orders under a deferential standard, determining whether substantial evidence supports the SEC's findings of fact, General Bond & Share Co. v. SEC, 39 F.3d 1451, 1453 (10th Cir.1994), and whether the SEC abused its discretion in imposing sanctions, C.E. Carlson, Inc. v. SEC, 859 F.2d 1429, 1438 (10th Cir.1988).  Further, we construe petitioner's pro se pleadings liberally.  See Haines v. Kerner, 404 U.S. 519, 520 (1972).  After careful review of the entire record presented in light of these standards, and after due consideration of the parties' briefs, we conclude that substantial evidence supports the SEC's decision and the SEC did not abuse its discretion in sustaining the sanctions against petitioner.


7
The petition for review is DENIED.  The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


*
 Honorable Joseph F. Weis, Jr., Senior Circuit Judge, United States Court of Appeals for the Third Circuit, sitting by designation